                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9

                                  10   SEQUOIA BENEFITS & INSURANCE
                                       SERVICES, LLC,
                                  11                                                        No. 20-8089 WHA
                                                      Plaintiff,
                                  12
Northern District of California




                                               v.
 United States District Court




                                  13                                                        ORDER RE MOTIONS TO STRIKE
                                       SAGEVIEW ADVISORY GROUP, INC.,                       AND DISMISS
                                  14   LUCIANO COSTANTINI, SCOTT
                                       ONDEK, AND DOES 1–50,
                                  15
                                                      Defendants.
                                  16

                                  17   LUCIANO COSTANTINI and SCOTT
                                       ONDEK,
                                  18
                                                      Counterclaimants,
                                  19
                                               v.
                                  20
                                       SEQUOIA BENEFITS & INSURANCE
                                  21   SERVICES, LLC, DBA SEQUOIA
                                       CONSULING GROUP and DOES 1–10,
                                  22
                                                      Counter-Defendants.
                                  23

                                  24

                                  25                                         INTRODUCTION

                                  26        In this business dispute involving allegations of trade-secret misappropriation, breach of

                                  27   confidentiality, defamation, and unenforceable non-compete contracts, plaintiff moves to strike

                                  28   and dismiss the counterclaims. Because the pleading fails to state a claim for intentional
                                   1   interference with prospective economic advantage, as to that counterclaim, the motion is

                                   2   GRANTED. Plaintiff does not show that the alleged statement that counterclaimants committed

                                   3   criminal acts was reasonably related to this anticipated litigation, so the anti-SLAPP motion is

                                   4   DENIED.

                                   5                                            STATEMENT

                                   6         Plaintiff Sequoia Benefits & Insurance Services, LLC, is a leading 401(k) advisory firm,

                                   7   assisting “clients with retirement plan design, fiduciary governance, investment due diligence,

                                   8   program management, and compliance” (Dkt. No. 17 at ¶ 12). As a competitor in the 401(k)

                                   9   services industry, “Sequoia has spent millions of dollars over ten years building its highly

                                  10   confidential business plans, strategies, compensation programs, investment strategies, and

                                  11   technology, which are at issue in this lawsuit” (id. at ¶ 14).

                                  12         Luciano Costantini and Scott Ondek are former employees of Sequoia. Costantini was
Northern District of California
 United States District Court




                                  13   director of retirement services at Sequoia and Ondek was a senior 401(k) advisor. On

                                  14   November 2, 2020, Costantini and Ondek “abruptly” resigned their positions at Sequoia to join

                                  15   Sequoia’s competitor, defendant Sageview Advisory Group, Inc. (id. at ¶ 17). On

                                  16   November 3, defendant Sageview sent a marketing email to Sequoia’s clients announcing that

                                  17   Costantini and Ondek had left Sequoia to join Sageview.

                                  18         Sequoia alleges that just before they resigned, Costantini and Ondek downloaded and

                                  19   copied Sequoia’s confidential or proprietary information. Sequoia alleges Ondek “improperly

                                  20   downloaded Sequoia’s 401(k) Contact Premium Report, . . . client pricing models, reports on

                                  21   Sequoia’s competitors, and reports on Sequoia’s investment strategies” (id. at ¶ 18). Sequoia

                                  22   alleges Costantini “downloaded and exported a report titled ‘Finance Report 3.0 Consulting

                                  23   Fees’ . . . [which] contains highly confidential information relating to client billing preferences,

                                  24   consulting fees negotiated with clients, and Sequoia’s proprietary pricing strategy” (id. at ¶ 19).

                                  25         Sequoia alleges claims for trade secret misappropriation under the federal Defend Trade

                                  26   Secrets Act, 18 U.S.C. §§ 1836–1839 et seq., and the California Uniform Trade Secrets Act,

                                  27   Cal. Civ. Code § 3426 et seq., and interference with prospective economic advantage against

                                  28
                                                                                        2
                                   1   all three defendants, and breach of contract, breach of loyalty, and intentional interference with

                                   2   contractual relations against Costantini and Ondek.

                                   3        Costantini and Ondek have filed counterclaims. They allege their employment

                                   4   agreements with Sequioa contained unenforceable non-solicitation provisions prohibiting them

                                   5   from (1) soliciting Sequoia’s clients for three years after their employment, and (2) soliciting

                                   6   Sequoia’s employee’s, their former co-workers, for employment with Sequoia’s competitors

                                   7   for the same period. Counterclaimants seek declaratory relief that the non-solicitation

                                   8   provisions are void and unenforceable under California’s Business and Professions Code §

                                   9   16600. Counterclaimants further allege that shortly after they resigned, Sequoia represented to

                                  10   its clients that counterclaimants had stolen Sequoia’s “sensitive employer information” and

                                  11   committed criminal acts (Dkt. No. 42 at ¶ 24). Counterclaimants assert claims for defamation

                                  12   and intentional interference with prospective economic advantage.
Northern District of California
 United States District Court




                                  13        In addition, Costantini alleges Sequoia agreed to pay him a “30% commission on new

                                  14   and existing clients” but “unilaterally changed the commission rate to 25%” during his

                                  15   employment (id. at ¶¶ 13–14). Costantini alleges Sequoia did not pay him the agreed-upon

                                  16   compensation. He alleges claims for breach of contract, failure to pay wages, Cal. Lab. Code

                                  17   § 201, and waiting-time penalties, Cal. Lab. Code § 203.

                                  18        In the instant motion, Sequoia makes a special motion to strike the defamation and

                                  19   intentional interference with prospective economic advantage counterclaims under California’s

                                  20   anti-SLAPP statute, Cal. Civ. Proc. Code § 425.16. Sequoia also moves to dismiss the

                                  21   counterclaims under FRCP 12(b)(6). This order follows full briefing and a hearing held

                                  22   telephonically.

                                  23                                             ANALYSIS

                                  24        A motion to dismiss under FRCP 12(b)(6) tests the legal sufficiency of the complaint. To

                                  25   survive a motion to dismiss, a complaint must plead “enough facts to state a claim to relief that

                                  26   is plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). It must plead

                                  27   events that allow the court to draw a reasonable inference that the defendants are liable for the

                                  28   misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The district court accepts
                                                                                       3
                                   1   well-pled factual allegations as true and construes the pleadings in the light most favorable to

                                   2   the nonmoving party. Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996).

                                   3        1.      ANTI-SLAPP.
                                   4        California’s anti-SLAPP statute protects defendants from litigation designed to quell

                                   5   public participation by “shift[ing] burdens of proof and fees onto the lawsuit filer to

                                   6   compensate the prevailing defendant for the undue burden of defending against litigation

                                   7   designed to chill the exercise of free speech and petition rights.” FlimOn.com Inc. v.

                                   8   DoubleVerify Inc, 7 Cal.5th 133, 143 (2019) (cleaned up). Under the anti-SLAPP statute, “any

                                   9   written or oral statement or writing made in connection with an issue under consideration or

                                  10   review by a . . . judicial body” is deemed to be an “act in furtherance of a person’s right of

                                  11   petition or free speech,” and, therefore, any claim for relief based upon such a statement is

                                  12   subject to a special motion to strike. Cal. Civ. Proc. Code § 425.16 (emphasis added).
Northern District of California
 United States District Court




                                  13        Where, as here, “an anti-SLAPP motion to strike challenges only the legal sufficiency of

                                  14   a claim, a district court should apply the Federal Rule of Civil Procedure 12(b)(6) standard and

                                  15   consider whether a claim is properly stated.” Planned Parenthood Fed’n of America, Inc. v.

                                  16   Ctr. for Medical Progress, 890 F.3d 828, 834 (9th Cir. 2018).

                                  17        Sequoia moves to strike the defamation and intentional interference with prospective

                                  18   economic advantage counterclaims under California’s anti-SLAPP statute on the ground that

                                  19   they arise from statements made in connection with this litigation and are therefore privileged.

                                  20   The analysis is identical for both counterclaims because they are based on the same statements.

                                  21        Sequoia relies on Neville v. Chudacoff, 160 Cal.App.4th 1255 (2008). There, an

                                  22   “employer [Maxsecurity] fired one of its employees [Neville] amid allegations that the

                                  23   employee had misappropriated customer lists and solicited his employer’s customers to start a

                                  24   competing business.” Id. at 1259. About four months before the employer sued the former

                                  25   employee, the employer’s lawyer drafted a letter which the employer sent to its current and

                                  26   former customers. Ibid. “The reference line of the Letter read, ‘Maxsecurity v. Mark Neville,

                                  27   dba ABD Audio and Video,’” the letter stated:

                                  28
                                                                                       4
                                   1
                                                            Please be advised that this office represents Maxsecurity in
                                   2                the above-matter [sic]. It has recently come to our attention that a
                                                    former employee of Maxsecurity may have been in contact with
                                   3                you, or may attempt to contact you. The name of the former
                                                    employee is Mark Neville, and he may be representing himself as
                                   4                ABD Audio and Video.
                                   5                        Mr. Neville is in direct violation of an employment and
                                                    confidentiality agreement he had with Maxsecurity. Mr. Neville’s
                                   6                relationship with Maxsecurity ended at the end of last year.
                                                    Contact and/or communication with Maxsecurity customers was,
                                   7                and is, specifically prohibited under his employment contract. We
                                                    have notified Mr. Neville of his breach and shall be aggressively
                                   8                pursue [sic] all available remedies.
                                   9                       Any work contracted with Mr. Neville or his company
                                                    would be in violation of our agreement with him. In order to avoid
                                  10                any involvement in litigation that my [sic] arise between us and
                                                    Mr. Neville (as a material witness, or otherwise), we suggest that
                                  11                you have no further dealings with Mr. Neville or his company.
                                                    You should know that any monies paid to him or his company
                                  12                properly belong to Maxsecurity, and we shall, if necessary, seek an
Northern District of California
 United States District Court




                                                    accounting of all monies paid out.
                                  13
                                       Id. at 1259–60. About nine months after firing the employee, and about four months after
                                  14
                                       sending the letter, the employer filed suit against the employee for the employee’s alleged
                                  15
                                       misappropriation of the employer’s customer lists. Id. at 1260. The employee cross-claimed
                                  16
                                       against the employer for defamation based on the letter. Ibid.
                                  17
                                             After reviewing the caselaw, Neville held “that a statement is ‘in connection with’
                                  18
                                       litigation under Section 425.16, subdivision (e)(2) if it relates to the substantive issues in the
                                  19
                                       litigation and is directed to persons having some interest in the litigation.” Id. at 1266
                                  20
                                       (footnote omitted). The letter satisfied that test in part because it “constituted an attempt to
                                  21
                                       prevent further misuse of Maxsecurity’s proprietary information, and thereby mitigate
                                  22
                                       Maxsecurity’s potential damage,” and because it “contained no statements of fact concerning
                                  23
                                       Neville that were not based on or related to the allegations that formed the basis of
                                  24
                                       Maxsecurity’s claims.” Id. at 1268.
                                  25
                                            Here, however, the allegations are (Dkt. No. 42 at ¶ 24):
                                  26
                                                    [I]n November 2020, shortly after [counterclaimants] resigned
                                  27                from Sequoia, Sequoia called many of their customers and stated
                                                    that [counterclaimants] stole employee and employer information,
                                  28                accessed [Sequoia’s] information “without authorization,”
                                                                                        5
                                                     committed criminal acts, and are dishonest, and that therefore these
                                   1                 customers should not do business with [counterclaimants]. For
                                                     example, in November 2020 Sequoia employee Spencer Christek,
                                   2                 in the scope of his employment for Sequoia, was on a call with
                                                     Arsenal Bio, a Sequoia customer, and told Arsenal representative
                                   3                 Syndey Litmann that [counterclaimants] stole “sensitive employer
                                                     information.” Similarly, in November 2020, Matt Roberts, a
                                   4                 senior Sequoia employee, was conducting a team meeting of
                                                     Sequoia employees and, in the scope of his employment with
                                   5                 Sequoia, told the rest of the team that [counterclaimants] took
                                                     sensitive employer and employee information. Mr. Roberts
                                   6                 encouraged the team members to call clients and share that
                                                     “information.”
                                   7
                                              Neville is distinguishable for three reasons. First, the statements were not made by
                                   8
                                       Sequoia’s attorney in a formal writing. Second, the statements made no reference to
                                   9
                                       contemplated litigation. Third, Sequoia made at least one factual statement about
                                  10
                                       counterclaimants that was not based on or related to Sequoia’s civil claims against
                                  11
                                       counterclaimants; namely, that they committed criminal acts.
                                  12
Northern District of California




                                              Sequoia also argues the statements are protected by the litigation privilege. Cal. Civ.
 United States District Court




                                  13
                                       Proc. Code § 47(b).
                                  14
                                              The principal purpose of the litigation privilege “is to afford litigants and witnesses the
                                  15
                                       utmost freedom of access to the courts without fear of being harassed subsequently by
                                  16
                                       derivative tort actions.” Silberg v. Anderson, 50 Cal. 3d 205, 213 (1990). The litigation
                                  17
                                       privilege “promotes the effectiveness of judicial proceedings by encouraging ‘open channels of
                                  18
                                       communication and the presentation of evidence’ in judicial proceedings.” Ibid. (citation
                                  19
                                       omitted). “[T]he privilege applies to any communication (1) made in judicial or quasi-judicial
                                  20
                                       proceedings; (2) by litigants or other participants authorized by law; (3) to achieve the objects
                                  21
                                       of the litigation; and (4) that have some connection or logical relation to the action.” Id. at
                                  22
                                       212.
                                  23
                                                     The requirement that the communication be in furtherance of the
                                  24                 objects of the litigation is, in essence, simply part of the
                                                     requirement that the communication be connected with, or have
                                  25                 some logical relation to, the action, i.e., that it not be extraneous to
                                                     the action. A good example of an application of the principle is
                                  26                 found in the cases holding that a statement made in a judicial
                                                     proceeding is not privileged unless it has some reasonable
                                  27                 relevancy to the subject matter of the action.
                                  28   Silberg, 50 Cal. 3d at 219–20.
                                                                                         6
                                   1         The privilege also applies to pre-litigation communications. Rubin v. Green, 4 Cal. 4th

                                   2   1187, 1194 (1993).

                                   3         “The reasonable relevancy requirement of Section 47 is analogous to the ‘in connection

                                   4   with’ standard of Section 425.16, subdivision (e)(2).” Neville, 160 Cal.App.4th at 1266.

                                   5         In Nguyen v. Proton Tech. Corp., 69 Cal.App.4th 140 (1999), the defendant-lawyer sent a

                                   6   pre-litigation demand letter to plaintiff’s employer on behalf of defendant’s client, a competitor

                                   7   of plaintiff’s employer. The letter read, in part:

                                   8                This law firm represents Proton Technology Corporation on a
                                                    continuing basis in matters involving litigation. This letter is to
                                   9                provide clear warning to you that your company’s recent acts of
                                                    unfair competition will not be tolerated. Specifically, your
                                  10                employee . . . has been raiding Proton’s employees to induce them
                                                    to go to work for Excelsior. . . . In addition, a former Proton sales
                                  11                representative, [plaintiff],who recently began working for
                                                    Excelsior, has been soliciting Proton’s customers to induce them to
                                  12                switch their business to Excelsior. . . . We think you should be
Northern District of California
 United States District Court




                                                    aware that [plaintiff] was working for Proton under a work
                                  13                furlough program sponsored by the Santa Clara County Probation
                                                    Department. [Plaintiff] was in prison for repeatedly and violently
                                  14                assaulting his wife. We have information to prove that Excelsior
                                                    and . . . former Proton employees were involved in a conspiracy to
                                  15                injure Proton’s business . . . .
                                  16   Id. at 143–44. The plaintiff sued the lawyer for, inter alia, libel and slander. Id. a 145. The

                                  17   lawyer defended on the ground that the statements were privileged under the litigation

                                  18   privilege. Ibid.

                                  19         The California Court of Appeal held the reference to the plaintiff’s criminal history fell

                                  20   outside the litigation privilege because “any ‘connection’ between such a conviction and the

                                  21   civil unfair competition focus of [the] demand letter [was], to be charitable about it, tenuous.”

                                  22   Id. at 151. The opinion went on state that “the use of the criminal records of individuals in

                                  23   purely civil disputes . . . is and should be fraught with peril.” Id. at 152.

                                  24         So too here. At this stage, where the counterclaim’s well-pled factual allegations are

                                  25   taken as true and viewed in the light most favorable to the counterclaim, Sequoia has not

                                  26   shown that accusing counterclaimants of having committed criminal acts was a statement made

                                  27   in connection with its civil claims against counterclaimants.

                                  28
                                                                                         7
                                   1        Therefore, the motion to strike the defamation and intentional interference with

                                   2   prospective economic advantage counterclaims is DENIED.

                                   3        The anti-SLAPP motion is DENIED WITHOUT PREJUDICE to making the motion again in

                                   4   a motion for summary judgment after discovery into the content and context of the alleged

                                   5   defamatory statements. See Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress,

                                   6   890 F.3d 828, 833–34 (9th Cir. 2018).

                                   7        2.      DEFAMATION.
                                   8        “The tort of defamation ‘involves (a) a publication that is (b) false, (c) defamatory, and

                                   9   (d) unprivileged, and that (e) has a natural tendency to injure or that causes special damage.’”

                                  10   Taus v. Loftus, 40 Cal. 4th 683, 720 (2007) (citation omitted).

                                  11        Because counterclaimants are not public figures and the alleged defamatory statements

                                  12   did not address a matter of public concern, counterclaimants are not required to allege facts
Northern District of California
 United States District Court




                                  13   showing Sequoia acted with actual malice. See Gertz v. Robert Welch, Inc., 418 U.S. 323,

                                  14   345–47 (1974).

                                  15        Read as a whole, the counterclaim fairly alleges Sequoia told its customers that

                                  16   counterclaimants committed criminal theft of Sequoia’s confidential employer and employee

                                  17   information. Although the allegations include non-actionable statements of opinion, i.e., that

                                  18   counterclaimants are “dishonest” and customers should not do business with them, the

                                  19   statement that counterclaimants criminally stole confidential information constitutes an

                                  20   actionable statement of fact because it is a “provably false factual assertion.” Rodriguez v.

                                  21   Panayiotou, 314 F.3d 979, 986 (9th Cir. 2002).

                                  22        Moreover, while the statements that counterclaimants “stole” confidential employer and

                                  23   employee information arguably had some relation to this litigation, the accusation of criminal

                                  24   acts the statements outside the privilege because it was not reasonably relevant to Sequoia’s

                                  25   contemplated civil claims against counterclaimants.

                                  26        Therefore, the motion to dismiss the defamation counterclaim is DENIED.

                                  27

                                  28
                                                                                       8
                                   1
                                              3.      INTENTIONAL INTERFERENCE WITH PROSPECTIVE ECONOMIC
                                   2                  ADVANTAGE.
                                   3          The pleading does not, however, sufficiently state a claim for intentional interference

                                   4    with prospective economic advantage.

                                   5                  Intentional interference with prospective economic advantage has
                                                      five elements: (1) the existence, between the plaintiff and some
                                   6                  third party, of an economic relationship that contains the
                                                      probability of future economic benefit to the plaintiff; (2) the
                                   7                  defendant’s knowledge of the relationship; (3) intentionally
                                                      wrongful acts designed to disrupt the relationship; (4) actual
                                   8                  disruption of the relationship; and (5) economic harm proximately
                                                      caused by the defendant’s action.
                                   9
                                       Roy Allan Slurry Seal, Inc. v. American Asphalt South, Inc., 2 Cal.5th 505, 512 (2017) (citation
                                  10
                                       omitted).
                                  11
                                              Here, the allegations in support of the intentional interference claim are (Dkt. No. 42 at
                                  12
Northern District of California




                                        ¶¶ 24, 52–55):
 United States District Court




                                  13
                                                               [I]n November 2020, shortly after
                                  14                  [counterclaimants] resigned from Sequoia, Sequoia called
                                                      many of their customers and stated that [counterclaimants]
                                  15                  stole employee and employer information, accessed
                                                      [Sequoia’s] information “without authorization,”
                                  16                  committed criminal acts, and are dishonest, and that
                                                      therefore these customers should not do business with
                                  17                  [counterclaimants]. For example, in November 2020
                                                      Sequoia employee Spencer Christek, in the scope of his
                                  18                  employment for Sequoia, was on a call with Arsenal Bio, a
                                                      Sequoia customer, and told Arsenal representative Syndey
                                  19                  Litmann that [counterclaimants] stole “sensitive employer
                                                      information.” Similarly, in November 2020, Matt Roberts,
                                  20                  a senior Sequoia employee, was conducting a team meeting
                                                      of Sequoia employees and, in the scope of his employment
                                  21                  with Sequoia, told the rest of the team that
                                                      [counterclaimants] took sensitive employer and employee
                                  22                  information. Mr. Roberts encouraged the team members to
                                                      call clients and share that “information.”
                                  23
                                                                        *               *              *
                                  24
                                                              [Counterclaimants] were in an economic
                                  25                  relationship with their former customers that probably
                                                      would have resulted in an economic benefit to
                                  26                  [counterclaimants].
                                  27                         [Sequoia] knew of those relationships.
                                  28                         [Sequoia] engaged in a pattern of conduct intended
                                                                                        9
                                                     to disrupt and/or damage those relationships, including by
                                   1                 making defamatory statements about [counterclaimants].
                                   2                        As a result of [Sequoia’s] conduct,
                                                     [counterclaimants’] relationships with their former
                                   3                 customers and prospective customers have been damaged,
                                                     and [counterclaimants] have suffered damages . . . .
                                   4
                                             Sequoia argues these allegations fail to sufficiently plead the existence of an economic
                                   5
                                       relationship between counterclaimants and a third party. That is true. When read in context,
                                   6
                                       the counterclaim alleges that Sequioa employees bad-mouthed Costantini and Ondek to their
                                   7
                                       former customers, not their current customers. Counterclaimants do not allege that Sequioa
                                   8
                                       did anything to interfere with an economic relationship either counterclaimant then had.
                                   9
                                       Counterclaimants allege that Sequoia bad-mouthed counterclaimants to Sequoia’s customers
                                  10
                                       after counterclaimants had left Sequoia.
                                  11
                                             Even if the counterclaim alleged (it does not) that these customers would have severed
                                  12
Northern District of California




                                       their relationship with Sequoia and followed counterclaimants to Sageview but for Sequoia’s
 United States District Court




                                  13
                                       defamation of counterclaimants, it would not be enough.
                                  14
                                             Therefore, because the counterclaim fails to allege that Sequoia interfered with a
                                  15
                                       then-existing economic relationship of counterclaimants, the motion to dismiss the
                                  16
                                       counterclaim for intentional interference with prospective economic advantage is GRANTED.
                                  17
                                             4.      BUSINESS & PROFESSIONS CODE § 16600.
                                  18
                                             Counterclaimants seek declaratory relief that the non-solicitation provisions in the
                                  19
                                       employment agreements, which prohibit them from soliciting Sequoia’s clients and employees
                                  20
                                       for three years after their employment, are void under California’s Business and Professions
                                  21
                                       Code § 16600 which states: “Except as otherwise provided by this chapter, every contract by
                                  22
                                       which anyone is restrained from engaging in a lawful profession, trade, or business of any kind
                                  23
                                       is to that extent void.”
                                  24
                                             Sequoia argues that the counterclaim should be dismissed because it is repetitive of its
                                  25
                                       own claim for breach of contract. Contrary to its representations in its motion to dismiss,
                                  26
                                       however, Sequoia’s claim for breach of contract is predicated both on the confidentiality and
                                  27
                                       non-disclosure provisions and the non-solicitation provisions (see Dkt. No. 17 at ¶ 89).
                                  28
                                                                                      10
                                   1   Whereas the counterclaim takes issue exclusively with the non-solicitation provisions (Dkt.

                                   2   No. 42 at ¶¶ 6–10, 26–28). Thus, the claim for breach of contract and the counterclaim under

                                   3   § 16600 are not duplicative. Therefore, the motion to dismiss the § 16600 counterclaim is

                                   4   DENIED.

                                   5          5.      LABOR CODE § 201 AND § 203.
                                   6           The third and fourth counterclaims are brought under Labor Code § 201 and § 203 for

                                   7   willful failure to pay wages to Costantini, waiting- time penalties, and attorney’s fees. Sequoia

                                   8   argues that to the extent these claims are premised on wages earned outside the three-year

                                   9   limitations period they are barred. The counterclaim alleges that Sequoia did not pay

                                  10   Costantini “for the last quarter of fiscal year 2019 or for fiscal year 2020” (Dkt. No. 42 at ¶

                                  11   19).

                                  12           The claims are well within the three-year limitations period for actions upon a liability
Northern District of California
 United States District Court




                                  13   created by statute. Cal. Code Civ. Proc. § 338(a).

                                  14           Therefore, the motion to dismiss the § 201 and § 203 counterclaims is DENIED.

                                  15          6.      BUSINESS & PROFESSIONS CODE § 17200.
                                  16           The seventh counterclaim is brought under California’s Unfair Competition Law, Bus &

                                  17   Prof. Code §§ 17200 et seq., under the theory that Sequoia is engaged in unfair competition by

                                  18   requiring employees to sign employment agreements with void non-solicitation provisions and

                                  19   by failing to provide a written commission plan as required by California Labor Code Section

                                  20   2751.

                                  21           Sequoia argues that the § 17200 counterclaim is impermissibly vague because it does not

                                  22   specify which prong of § 17200 is alleged. Not so. The counterclaim unambiguously states

                                  23   theories under both the unfair and unlawful prongs.

                                  24           Sequoia also argues that the § 17200 counterclaim should be dismissed because it does

                                  25   not sufficiently allege that Sequoia’s violations of California’s Business and Professions Code

                                  26   § 16600 and Labor Code § 2751 caused counterclaimants to lose money or property. Sequoia

                                  27   cites no binding authority holding that a contract provision which operates to deprive a party of

                                  28
                                                                                        11
                                   1   business—and therefore income—does not deprive him of money or property as contemplated

                                   2   by § 17200.

                                   3        Therefore, the motion to dismiss the § 17200 counterclaim is DENIED.

                                   4                                        CONCLUSION

                                   5        The counterclaim for intentional interference with prospective economic advantage is

                                   6   DISMISSED. Otherwise, the motion is DENIED. The anti-SLAPP motion is DENIED WITHOUT

                                   7   PREJUDICE to making the motion again in a motion for summary judgment.

                                   8        Sequoia must serve its answer to the counterclaims WITHIN 14 DAYS OF THIS ORDER.

                                   9   FRCP 12(a)(4)(A).

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14        IT IS SO ORDERED.

                                  15

                                  16   Dated: May 25, 2021

                                  17

                                  18
                                                                                           WILLIAM ALSUP
                                  19                                                       UNITED STATES DISTRICT JUDGE
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                   12
